DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Amendment
Applicants’ amendment, filed on 04/20/2022, in response to claims 1-7 rejection from the final office action (01/21/2022), by amending claims 1, 3, and 6 and cancelling claim 2 is entered and will be addressed below.

Election/Restrictions
Claims 8-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A, C-D, there being no allowable generic or linking claim.

Claim Interpretations
The “first deposition pattern portions between the first fixing portions and comprising a plurality of first pattern openings; and first rib portions between the first deposition pattern portions” of claim 4 (similarly for claim 5), the claim and the Specification did not define the deposition pattern has to be two dimensional matrix of holes, therefore, a row of holes can be considered as a “deposition pattern” and the regions between rows of holes can be considered as “rib portions”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “first and second sides of the first split mask … and the first and second sides of the first split mask are aligned with the first and second sides of the second split mask” of claim 1, the “first and second sides of the second split mask” lack antecedent basis.

Claim 1 will be examined inclusive “first and second sides of the first split mask … and the first and second sides of the first split mask are aligned with first and second sides of the second split mask” of claim 1, the “first and second sides of the second split mask”.

Dependent claims 3-7 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170125680, hereafter ‘680).
‘680 teaches all limitations of:
Claim 1: DEPOSITION MASK ASSEMBLY (title, the claimed “A mask assembly comprising”):
Referring to FIGS. 1 and 2, a deposition mask assembly 100 according to an embodiment of the present disclosure may include a frame 110 with a plurality of split mask groups. For example, the deposition mask assembly 100 may include a first split mask group 120GR1 and a second split mask group 120GR2 on the frame 110 ([0040]), The frame 110 may include at least two opening portions 110a and 110b spaced apart from each other in a first direction ([0041], 2nd sentence, the claimed “a mask frame comprising a first mask opening and a second mask opening which are located side by side along a second direction”, note X direction is the second direction and Y direction is the first direction), The frame 110 may further include a reinforcing support 116 defining the at least two opening portions 110a and 110b ([0042], last sentence, the claimed “and defined by a support bar located between the first mask opening and the second mask opening along the second direction; a first split mask overlapping the first mask opening and comprising a plurality of first pattern openings passing through the first split mask in a third direction, the third direction corresponding to a thickness direction of the first split mask; and a second split mask overlapping the second mask opening, wherein the first split mask and the second split mask are spaced apart from each other in a region overlapping the support bar”, the separation space between split masks 120M1 and 120M2 are clearly shown in various Figures, and “first and second sides of the first split mask are spaced apart from each other along a first direction, the first direction intersecting each of the second direction and the third direction, first and second sides of the second split mask are spaced apart along the first direction, and the first and second sides of the first split mask are aligned with the first and second sides of the second split mask, respectively, wherein the mask frame comprises: a first side extending in the first direction; a second side in parallel with the first side and spaced apart from the first side in the second direction; and the support bar disposed between the first side and the second side along the second direction, wherein the first split mask and the second split mask are directly welded to the support bar“ as shown in illustration below).



    PNG
    media_image1.png
    580
    791
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (      Y 1st 
direction)][AltContent: textbox (2nd side
of frame)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st end
welding 
portion 
overlapping 
1st side)][AltContent: textbox (2nd end
direct welding 
portion 
overlapping 
support bar)][AltContent: arrow][AltContent: textbox (Support bar
between 1st 
side & 2nd side;
Split masks
spaced apart)][AltContent: textbox (    x  2nd   
direction)][AltContent: textbox (1st side
of frame)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd 
sides
of 1st split
mask)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd 
sides
of 2nd split
mask aligned 
to 1st split 
mask)]





















Claim 3 and 6-7: Illustration1 above identified the claimed “wherein a first end of the first split mask overlaps the first side and a second end of the first split mask overlaps the support bar, and wherein a first end of the second split mask overlaps the support bar and a second end of the second split mask overlaps the second side” of claim 3, “wherein the first fixing portion overlapping the support bar and the second fixing portion overlapping the support bar are adjacent to each other and spaced apart from each other in the region overlapping the support bar” of claim 6, and “wherein the first split mask comprises a first welding portion on the first fixing portion overlapping the first side, and a second welding portion on the first fixing portion overlapping the support bar, and wherein the second split mask comprises a third welding portion on the second fixing portion overlapping the support bar, and a fourth welding portion on the second fixing portion overlapping the second side” of claim 7.

Claims 4-5: Illustration2 below further shows the claimed “wherein the first split mask comprises: first fixing portions overlapping the first side and the support bar, respectively; first deposition pattern portions between the first fixing portions and comprising a plurality of first pattern openings; and first rib portions between the first deposition pattern portions” of claim 4 and “wherein the second split mask comprises: second fixing portions overlapping the second side and the support bar, respectively; second deposition pattern portions between the second fixing portions and comprising a plurality of second pattern openings; and second rib portions between the second deposition pattern portions”.

    PNG
    media_image3.png
    240
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    901
    787
    media_image4.png
    Greyscale
[AltContent: textbox (1st fixing 
portions)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Deposition
pattern)][AltContent: arrow][AltContent: textbox (Deposition
pattern)][AltContent: arrow][AltContent: textbox (Rib
portion)]














Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not convincing in light of the new grounds (which is revert to the FOAM) of rejection above.
In regarding to 35 USC 112 rejection, see the middle of page 10, Applicants’ efforts to straighten out the directions is appreciated. However, one minor 112 issue is raised by the amendment.
The examiner reviewed Applicants’ argument 12/27/2021 Applicants arguing that in Lee ‘680 the split mask 120M1 are not spaced apart along a second direction intersecting each of the first direction and the thickness direction, page 10, lines 3-5.
This argument is found not persuasive.
The split mask of ‘680 are clearly spaced apart from each other in the X/second direction.
Perhaps Applicants are arguing the split masks 140 are spaced from each other in the FIRST direction due to the gap mask 150 (See Fig. 3).
Previous cited reference US 20160301006 (Figs. 1-5 & 20) and US 20040142108 (Fig. 2) each teaches this feature.
Moreover, US 20030221614 is cited for gap mask 160 (Fig. 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030221614 is cited for gap mask 160 (Fig. 10).

US 20020102754 (Fig. 1), US 20040021410 (Fig. 6), US 20160301006 (Figs. 1-3), and US 20040142108 (Fig. 2) each is cited for split mask arranged on frame with a 2 dimensional matrix opening. US 20120266813 is cited for rib 1012 and half etched portion 1014 (Fig. 10, [0097]). US 20110139069 is cited for the deposition pattern and rib portion (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716